DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Election/Restriction filed on April 18, 2022 is withdrawn.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The examiner suggests the following amendments to the specification:
  [0001]	This application is a national stage filing under section 371 of International Application No. PCT/CN2017/070398, now WO 2017/118404, filed on January 6th, 2017, which claims priority to US provisional application No. 62/275,420 filed on January 6th, 2016, which are hereby incorporated by reference herein in their entirety.
[0007]	Reference is now made to Fig. 1, which is a schematic diagram of a prior art thermal cracking system 100. As shown in Fig. 1, in the thermal cracking system 100, a catalyst tower 102 is set between a reactor 101 and a condenser assembly 103 which comprises sub-condensers 103A, 103B, and 103C working in series. A thermal cracking reaction takes place inside the reactor 101 and produces oil gas. Oil gas from the reactor 101 enters the catalyst tower 102 and passes through a packed catalyst bed 105 where it gets reformed with the aid of catalyst in the catalyst bed 105. The reformed oil gas then leaves for the sub-condensers 103A, 103B, and 103C, where it gets condensed into a liquid fuel. The liquid fuel is then collected and stored in a storage vessel 106. The catalyst bed 105 is held on a catalyst holding plate 104. The catalyst holding plate [[106]] 104 comprises a plurality of openings set thereon for oil gas to pass through. The catalyst tower 102 is typically tall and thin in shape.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 14-17 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 invokes 112(f) interpretation of “means for receiving a gas stream” (see line 3). Although the specification does not explicitly disclose “means for receiving a gas stream, a plate is disclosed as element (3022). Since element (3022) is set in element (302), which is a catalyst tower, the examiner will interpret “means for receiving a gas stream” as element (302), a catalyst tower.
	Claim 1 further cites that “a diameter of said means is equal to or greater than 4.5 times that of an opening on said means through said gas stream enter said means”. It is unclear how a catalyst tower can have a diameter equal to or greater than 4.5 times that of an opening on the catalyst tower through which said gas stream enter said catalyst tower.
	Claims 2-4 and 6-9 depend on claim 1.
	Claim 2 cites “means for generating said gas stream” (see line 2). It is unclear what the means for generating said gas stream is.
Claim 6 cites “means for generating said gas stream” (see line 2). It is unclear what the means for generating said gas stream is.
Claim 7 depends on claim 6.
Claim 8 cites “means for generating said gas stream” (see lines 2-3). It is unclear what the means for generating said gas stream is.
Claim 9 cites “means for generating said gas stream” (see line 3). It is unclear what the means for generating said gas stream is.
Claim 9 recites the limitation "said gas-generating means" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the diameter" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 cites “that the diameter of said space is equal to or greater than 4.5 times that of an opening of said space through which said gas stream enters said space”. It is unclear how a space can have a diameter equal to or greater than 4.5 times that of an opening of said space through which said gas stream enters said space.
Claims 15-17 and 21 depend on claim 14.
Claim 22 cites “a plurality of first space” (see lines 4-5) and “a plurality of second space” (see line 7). It is unclear what these space(s) are.
Claims 23-28 depend on claim 22.
Claim 23 recites the limitation "the diameter of at least one of said second space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 cites “that the diameter of at least one of said second space is equal to or greater than 4.5 times that of an opening of said second space through which said gas stream enters said second space”. It is unclear how at least one or said second space can have a diameter equal to or greater than 4.5 times that of an opening of said second space through which said gas stream enters said second space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzukawa et al. (US 3,719,029) discloses a process for removing from a cracked gas product carbon and tar contained therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774